DETAILED ACTION
This office action is in response to applicant’s filing dated March 24, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim(s) 1, 6-12, and 42-50 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed March 24, 2022.  Claims 2-5, 13-41 were previously cancelled.

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a method of treating a migraine in a human subject in need thereof, said method consisting of administering to the subject a pharmaceutical dosage form comprising (a) 0.001 mg to 2000 mg of a statin, or an analog thereof, and (b) 0.001 mg to 2000 mg of a vitamin D, or an analog thereof, wherein said pharmaceutical dosage form does not comprise calcium,  in the reply filed on March 24, 2022 is acknowledged.
Claim 50 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 24, 2022.
Applicant’s election without traverse of (i) simvastatin as the elected statin species and (ii) cholecalciferol as the vitamin D analog species in the reply filed on March 24, 2022 is acknowledged.
Claims 11 and 46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 24, 2022.
Claims 1, 6-10, 12, 42-45, and 47-49 are presently under examination as they relate to the elected species (i) simvastatin; (ii) cholecalciferol; (iii) no additional therapeutic agent.

Priority
The present application is a continuation of US Application No. 14/282,132 filed May 20, 2014, which is a divisional application of US Application No. 13/520,054 filed on September 17, 2012, which is a national stage entry of PCT/US2011/020643 filed on January 10, 2011, which claims benefit of US Provisional Application No. 61/293,379 filed on January 8, 2010 and US Provisional Application No. 61/393,680 filed on October 15, 2010.  The effective filing date of the instant application is January 8, 2010. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 14, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 6-10, 12, 42-45, and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Medeiros et al (Headache: J Head Face Pain, 2007; 47(6):855-856, cited in the IDS filed December 14, 2020) in view of Thys-Jacobs (EP 0,660,718 B1, cited in the IDS filed December 14, 2020). 
With regard to claims 1, 6-10 and 12, Medeiros teaches in  a study 29 women with over 6 migraine attacks per month received simvastatin 20 mg daily; all patients completed a daily headache diary over a 30-day baseline period and a 90-day treatment period; no migraine preventative medications were used during the 30-day baseline period and no migraine medication, other than simvastatin was used during the 90-day maintenance period (page 855, left, last paragraph); simvastatin significantly decreased not only the frequency of migraine attacks during the last 30-day period compared to the baseline phase, but also decreased migraine frequency within each month during the trial (page 855, right, 2nd paragraph).  Thus, Medeiros teaches a method of treating a migraine comprising administering the elected statin, simvastatin in a human subject.  Medeiros does not teach a method consisting of administering simvastatin and a vitamin D or analog thereof.
However, Thys-Jacobs teaches use of an effective dose of vitamin D in the manufacture of a medicament for significantly reducing the symptoms of migraine headache (claim 18).  Thys-Jacobs teaches Vitamin D and the above combination of calcium and vitamin D are effective for reducing or relieving symptoms associated with PMS, which include somatic symptoms such as without limitation headaches, especially vascular headaches such as migraine headaches [0022].  Thys-Jacobs teaches the vitamin D may be administered in the form of vitamin D3 (cholecalciferol), the elected vitamin D analog; preferably, the dosage of vitamin D administered is in the range of from 200 to 2000 IU per day, most preferably as vita- min D2 or D3; for example, a recommended daily dosage of vitamin D2 or vitamin D3 is 400 IU [0020].  The Examiner acknowledges that Thys-Jacobs teaches the use of an effective dose of vitamin D for significantly reducing the symptoms of migraine headache (claim 18) and a combination of calcium and vitamin D for reducing the symptoms associated with migraine headache (claim 19).  Thus, Thys-Jacobs contemplates embodiments wherein vitamin D is administered alone and in combination with calcium.  It would have been prima facie obvious to one of ordinary skill in the art to administer the vitamin D without calcium in view of the teachings of Thys-Jacobs.
At the time of the invention, it would have been prima facie obvious for a person of ordinary skill in the art to treat a migraine combining two compositions (simvastatin and cholecalciferol) each of which is taught by the prior art to be useful for the same purpose (i.e. treating migraines), in order to form a third composition to be used for the same purpose.  The idea of combining them flows logically from there having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
The Examiner acknowledges that Thys-Jacobs teaches the use of an effective dose of vitamin D for significantly reducing the symptoms of migraine headache (claim 18) and a combination of calcium and vitamin D for reducing the symptoms associated with migraine headache (claim 19).  Thus, Thys-Jacobs contemplates embodiments wherein vitamin D is administered alone and in combination with calcium.  It would have been prima facie obvious to one of ordinary skill in the art to administer the vitamin D without calcium in view of the teachings of Thys-Jacobs.
Taken together, all this would result in the practice of the method of claims 1, 6-10,  and 12 with a reasonable expectation of success.


Regarding claims 42, 43, and 49, Medeiros teaches in  a study 29 women with over 6 migraine attacks per month received simvastatin 20 mg daily.  The amount of simvastatin taught by Medeiros falls within the instantly claimed range statin of claims 42 and 43.

Regarding claims 44, 45 and 49, Thys-Jacobs teaches the vitamin D may be administered in the form of vitamin D3 (cholecalciferol), the elected vitamin D analog; preferably, the dosage of vitamin D administered is in the range of from 200 to 2000 IU per day, most preferably as vita- min D2 or D3; for example, a recommended daily dosage of vitamin D2 or vitamin D3 is 400 IU [0020].  Given that 40 IU of vitamin D3 is equivalent to 1µg cholecalciferol, an amount of 200-2000 IU of vitamin D3 is equivalent to 5µg (0.005 mg)-50 µg (0.05 mg) cholecalciferol and an amount of 400 IU of vitamin D3 is equivalent to 10 µg (0.01 mg) cholecalciferol.  The amounts of cholecalciferol taught by Thys-Jacobs overlaps the instantly claimed amount of cholecalciferol.
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claims 42-45 and 49 with a reasonable expectation of success.



Claims 47 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Medeiros et al (Headache: J Head Face Pain, 2007; 47(6):855-856, cited in the IDS filed December 14, 2020) in view of Thys-Jacobs (EP 0,660,718 B1, cited in the IDS filed December 14, 2020) as applied to claims 1, 6-10, 12, 42-45, and 49 above, and further in view of Synthon (Simvastatin Prescribing information, Synthon Pharmaceuticals, Inc., September 2007).
Regarding claims 47 and 48, Medeiros does not explicitly teach that simvastatin is administered orally in a tablet.  However, Synthon teaches Simvastatin Orally Disintegrating Tablets for oral administration contain either 10 mg, 20 mg, 40 mg or 80 mg of simvastatin (page 1, 4th paragraph).  Moreover, Thys-Jacobs teaches  the dosage of vitamin D administered is in the range of from 200 to 2000 IU per day and preferably the dosage is administered orally most preferably in the form of a tablet [0020].  As such, it would have been prima facie obvious to administer simvastatin and vitamin D in an oral tablet formulation in a method of treating migraine comprising administering simvastatin and vitamin D with a reasonable expectation of success since the prior art teaches both are suitable for administration in an oral tablet formulation.
Taken together, all this would result in the practice of the method of claims 47 and 48 with a reasonable expectation of success.

Conclusion
Claims 1, 6-10, 12, 42-45 and 47-49 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/Rayna Rodriguez/             Examiner, Art Unit 1628